MEMORANDUM ***
Howard Manser (“Manser”) appeals the district court’s dismissal of his action in the nature of a writ of mandamus. Manser argues that he is seeking to represent a class of individuals who were subjected to defective agency hearings in which the agency terminated benefits based on a five-step sequential evaluation analysis for an initial disability benefit determination as set forth in 20 CFR § 404.1520, rather than the required eight-step sequential evaluation analysis for terminating entitlement. We have jurisdiction under 28 U.S.C. § 1291 and now affirm.
“Mandamus is an extraordinary remedy only available to compel a federal official to perform a duty if: (1) the individual’s claim is clear and certain; (2) the official’s duty is nondiseretionary, ministerial, and so plainly prescribed as to be free from doubt, and (3) no other adequate remedy is available.” Patel v. Reno, 134 F.3d 929, 931 (9th Cir.1998). We conclude that Manser has failed to establish circumstances warranting such extraordinary relief; he has not identified any systemic errors, and the facts of his case reflect an individual error already remedied. See Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.